The defendant was, in the lower court, convicted of the crime of being a jointist. The charging part of the information is as follows:
"He, the said George Williams, on or about the 3d day of November, 1928, A.D., in the county of Cowlitz, state of Washington, and then and there being, *Page 52 
did then and there willfully, unlawfully and feloniously conduct and maintain a place, known as the Kelso Hotel, situate in the city of Kelso, said county and state, for the unlawful sale of intoxicating liquor."
The testimony of eight different witnesses, some of whom were Federal prohibition agents and others local officers or men associated with and employed by them, tends to show conclusively that, in rooms 20 and 21 of the Kelso Hotel, on some few occasions, these witnesses had purchased liquor from the defendant, sometimes purchasing drinks and sometimes purchasing bottles of liquor. There is not a scintilla of evidence in the record in this case connecting the defendant Williams with the operation, ownership or control of the Kelso Hotel. It does not affirmatively appear from the record that he had even rented these rooms, 20 and 21, or that he was occupying them as a guest of the hotel, or that he was ever in the rooms, except at the time of the actual sales. It does affirmatively appear in the record that the Kelso Hotel is operated as a hotel; that it has a large number of rooms on both the first and second floors, and it inferentially appears from the record that this hotel was operated and maintained by a person other than the defendant.
This court has said:
"It is the opening up and maintaining of the place and not the actual sale which constitutes the offense, but proof of an illegal sale or sales is admissible to show for what purpose the place was kept." State v. Greenwald, 116 Wash. 463,199 P. 730.
State v. Bussi, 121 Wash. 314, 209 P. 523; State v.Burgess, 111 Wash. 537, 191 P. 635.
In the last mentioned case, the court said:
"We are of the opinion that the opening up, conducting or maintaining of the place for the unlawful *Page 53 
sale of intoxicating liquor are the overt acts for which the law seeks to punish, . . ."
Our statute reads:
"Any person who opens up, conducts or maintains, either as principal or agent, any place for the unlawful sale of intoxicating liquor, be and hereby is defined to be a `jointist'. . ." Rem. Comp. Stat., § 7328.
I think it is apparent from reading the statute, and abundantly borne out by our decisions, that it is the opening up, conducting and maintaining of a certain specified place which is the crime denounced by the statute, and that, before the defendant can be convicted of the crime charged in the information, namely, that of being a jointist, it must affirmatively appear from some competent testimony that, either as principal or agent, directly or indirectly, he has some connection with the place which is designated as a joint. There is nothing in this testimony which would warrant the court in abating the Kelso Hotel as a nuisance.
The evidence in this case tends to show that these various sales took place at different times and on various dates. It fails to show that defendant registered at the Kelso Hotel as a guest, or was connected with the Kelso Hotel as owner, agent, proprietor, servant or employee. Indeed the record tends to show otherwise, indicating that the defendant was not a resident of Kelso, and very clearly indicating that the greater part of his activities were carried on beyond the territorial limits of the city of Kelso. In a prosecution for violation of the jointist statute, it is necessary to aver or prove: First, the existence of a joint, and that with sufficient certainty, so that the premises might be abated under our nuisance statute, and where, as here, the place is designated with certainty in the information, it must be proved as alleged; and second, that *Page 54 
the defendant opened, conducted or maintained, either as principal or agent, such place.
I therefore dissent.
MAIN, J., concurs with FRENCH, J.